Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 5, 7 and 11-13 are objected to because of the following informalities:  
Claim 1, line 15, “calculating ratios” appears to be “calculating a ratio”; and “each difference coordinates” appears to be “each and every one of the plurality of difference coordinates”.  
Claim 1, line 17, “a ratio to be processed” appears to be “one of the plurality of ratios to be processed”; and “the first ratio as first ratio” appears to be “the first ratio as a first ratio”.
Claim 1, line 31, “Δ      xf=       xf-       xo;” appears to be “Δxf = xf - xo;”.
Claim 1, line 37, “when Δ      xf less than zero” appears to be “when Δxf is less than zero”.
Claim 4, line 1, “wherein” appears to be “wherein the method”.
Claim 5, line 1, “wherein comprising” appears to be “wherein the device comprising”.
Claim 5, line 13, “the ratio of Y” appears to be “a ratio of Y”.
Claim 5, line 15, “first ratio” appears to be “a first ratio”.
Claim 5, line 17, “calculate the ratio” appears to be “calculate a ratio”.
Claim 5, line 18, “each difference coordinates” appears to be “each and every one of the plurality of difference coordinates”.  
Claim 5, lines 20-21, “a ratio to be processed” appears to be “one of the plurality of ratios to be processed”.

Claim 5, line 34, “Δ      xf=       xf-       xo;” appears to be “Δxf = xf - xo;”.
Claim 5, line 40, “when Δ      xf less than zero” appears to be “when Δxf is less than zero”.
Claims 7 and 11-13, lines 2-3, “the apparatus” appears to be “an apparatus”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because all the recitations, as set forth in the claims is directed as an abstract idea having no particular concrete or tangible form.
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and 
Claims 7 and 11-13 are rejected under 35 U.S.C. 101 because the claims or specification needs to limit the medium to non-transitory subject matter for readable storage medium (computer readable medium) claims.  Computer readable medium are not acceptable alone in the claim.  The specification has to explicitly recite that the medium is only storage mediums (RAM, ROM, disk only) and cannot be an open ended statement that merely list some examples of storage mediums.  Open ended statement is not a clear definition.  It is suggested that claims 7 and 11-13 should include the following language.  "A non-transitory readable storage medium..."

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844